Citation Nr: 0620146	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-11 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for generalized seizure 
disorder based on aggravation by service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and "J.A."


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1951 to 
April 1953.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified at a Travel 
Board hearing in September 2005. 


FINDINGS OF FACT

1.  The RO denied service connection for generalized seizure 
disorder in a May 2002 rating decision; it notified the 
veteran of the denial but he did not initiate an appeal.

2.  Evidence received since the May 2002 rating decision is 
new, relevant, and raises a reasonable possibility of 
substantiating the claim.

3.  There is clear and unmistakable evidence that the veteran 
had a generalized seizure disorder prior to military service.

4.  There is competent evidence showing that the veteran's 
preexisting generalized seizure disorder increased in some 
severity during service.  


CONCLUSIONS OF LAW

1. The rating decision of May 2002 is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.160(d) (2005); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2005).

2.  New and material evidence has been received since the May 
2002 rating decision to reopen a claim for service connection 
for generalized seizure disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).      

3.  Service connection for generalized seizure disorder based 
on aggravation during service is established.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO issued a February 2002 rating decision which was 
incorporated into a May 2002 rating decision.  The RO denied 
service connection for generalized seizure disorder in the 
May 2002 rating decision.  The RO gave the veteran notice of 
this denial, but he did not initiate an appeal.  Therefore, 
the May 2002 RO rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2005).  

The Board notes that in a subsequent August 2003 rating 
decision, the RO explained that it had reopened the veteran's 
claim for generalized seizure disorder based on new and 
material evidence, but denied the claim on the merits.  
However, the Board has jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the 
claim for service connection for generalized seizure disorder 
before proceeding to the merits on appeal.

The veteran's claim to reopen service connection for 
generalized seizure disorder by way of aggravation was 
received in April 2003.  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for generalized seizure 
disorder in a May 2002 rating decision because it found that 
the veteran's generalized seizure disorder was not aggravated 
in service.  Evidence of record at the time of the May 2002 
rating decision consisted service medical records (SMRs); VA 
outpatient records from 2001 to 2002; private medical records 
of "V.I." MD dated 1960 to 1979; and a VA examination dated 
October 2001.
                                      
Upon review of the evidence received after the May 2002 
rating decision, the Board finds that a VA examination and 
opinion dated in December 2005 indicated that it was as least 
as likely than not that the veteran's seizure disorder 
increased in severity during service.  Thus, the veteran's 
preexisting seizure disorder may have been aggravated by 
service.  Accordingly, the evidence is new, relates to an 
unestablished fact necessary to substantiate the bilateral 
foot condition claim, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  As new and 
material evidence has been received, the claim for service 
connection for generalized seizure disorder is reopened.  
38 U.S.C.A. § 5108.    

As discussed above, the Board has reopened the claim for 
service connection for generalized seizure disorder.  
Initially, the Board observes that the RO has previously 
addressed the claim on the merits in the August 2003 rating 
decision, so that the Board may also do so without prejudice 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303 (2005).  

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For purposes of establishing service connection under 
38 U.S.C.A. § 1110, every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
            
VA's General Counsel has held that in order to rebut the 
presumption of sound condition under 38 U.S.C. § 1111 for 
disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service, and 
that the disease or injury was not aggravated by service.  
The United States Court of Appeals for the Federal Circuit 
has adopted the General Counsel's position.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
See VAOPGCPREC 3- 2003; see also Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2005).  

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions." Id. at (b)(1).

In this case, the veteran contends that a preexisting seizure 
disorder was aggravated during his military service from 
December 1951 to April 1953.  He asserts in his initial 
claim, notice of disagreement, and substantive appeal that 
exposure to paint chemicals, noise, or confined spaces, among 
other things, may have aggravated his preexisting seizure 
disorder.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, VA outpatient 
treatment and prescription records from 2003 to 2005 show 
treatment for generalized seizure disorder effectively under 
control with Dilantin (generic phenytoin).  While there are 
indications that this condition may have ended, the Board 
finds this evidence sufficient, overall, in demonstrating 
some form of current seizure disorder.    

Upon enlistment in December 1951, SMRs recorded a history of 
epilepsy for the veteran dating back to age 9 many years 
before military service.  However, the enlistment examination 
noted that the veteran's neurological evaluation was normal 
and he was deemed fit for military duty.  Thus, the 
documentation of the veteran's history of seizures in the 
enlistment examination does not constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b). 

In any event, Medical Board findings in service dated in 
March of 1953 officially discharge the veteran from service 
on the basis that his seizure disorder preexisted service and 
was not incurred in the line of duty.  The Board finds that 
the Medical Board evidence, based on a thorough evaluation of 
the veteran's medical condition upon discharge from service, 
provides clear and unmistakable evidence that the veteran's 
seizure disorder preexisted service.  38 U.S.C.A. § 1111; 
38 C.F.R. §3.304(b).  In addition, during service and 
thereafter, the veteran's statements have been fairly 
consistent in discussing seizures that occurred before he 
joined the military.    

In light of the foregoing, the Board now turns to the 
requirement that VA must show by clear and unmistakable 
evidence that the veteran's seizure disorder was not 
aggravated by service.  

In this respect, SMR treatment records from January 1953 
indicate that the veteran reported 3 seizures from 1936 to 
1951 prior to service.  There is no indication he was on 
medication to control the seizures before service, and the 
veteran denied such at the September 2003 Board hearing.  A 
January 1953 SMR treatment record also indicated that he 
experienced a total of four seizures during his short period 
of military service.  He was briefly hospitalized during 
service for two of these seizures.  Upon discharge he was 
diagnosed with epilepsy, grand mal.  He was prescribed 
Dilantin to control his seizures which he has remained on for 
the last 50 years ever since service.   

Post-service, private medical evidence from Dr. I. documents 
occasional and sporadic treatment for his seizure disorder 
from 1960 to 1979.  During the Travel Board hearing, both the 
veteran and his spouse have stated that Dilantin generally 
controls his seizure disorder such that he experiences a 
seizure attack every 1-10 years.  A VA treatment record from 
April 2003 recorded the most recent seizure occurred when the 
veteran was taken off Dilantin for a brief period of time 
because of possible over-dependence.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

Based on a review of the above evidence and the claims 
folder, a December 2005 VA examiner opined that it was "as 
least as likely as not" that there was an increase in the 
overall severity of the veteran's preexisting seizure 
disorder during service from December 1951 to April 1953.  
Significantly, the examiner, "without resorting to 
speculation," could not offer his opinion as to whether or 
not the increase in disability was due to the natural 
progress of the disease.  He reasoned that he could not be 
certain paint solvents the veteran says he was exposed to 
during service precipitated the worsening of the seizure 
disorder.  Notwithstanding this, his opinion provides 
competent evidence of an increase in the veteran's seizure 
disorder during service, and there is no specific finding of 
record that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

Thus, in the light of this medical opinion, the Board cannot 
show by clear and unmistakable evidence that the veteran's 
seizure disorder was not aggravated by service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  See VAOPGCPREC 3- 2003; see 
also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In 
this regard, the Board observes that "clear and unmistakable 
evidence is an "onerous" evidentiary standard, requiring 
that the preexistence of a condition and the no-aggravation 
result be "undebatable."  Cotant v. Principi, 17 Vet. App. 
116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 
(1993).  
 
Accordingly, resolving any doubt in the veteran's favor, the 
preponderance of the evidence supports service connection for 
generalized seizure disorder based on mild aggravation during 
service.  38 U.S.C.A. § 5107(b).   

The nature and extent of this mild aggravation of the pre-
existing disorder during service is not before the Board at 
this time.  The veteran should only receive VA compensation 
for the mild aggravation of this condition during service, 
not for the condition as a whole. 

The current extent and degree of his seizure disorder caused 
by aggravation, over and above the degree of disability 
present upon induction into service in 1951, is not before 
the Board at this time.  The Board emphasizes that this 
decision in no way suggests that all the veteran's 
neurological difficulties are the result of aggravation of 
his seizure disorder during service.  In fact, the Board 
observes that VA outpatient records from January 2003 to 
April 2003 reflect that the veteran's seizure disorder may be 
influenced by his over-dependance on the prescription drug 
Dilantin for the past 50 years.  A March 2005 VA psychiatric 
evaluation diagnosed the veteran with depressive disorder.  
Furthermore, the impression of an April 2005 magnetic 
resonance imaging (MRI) of the brain was that of advanced 
cerebral atrophy.  There is no indication that these 
difficulties are associated with his military service.  The 
RO will have to determine the nature and extent of his 
generalized seizure disorder mildly aggravated by service.     

Review of the claims folder finds compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  However, if any defect in VCAA notice or 
assistance is found, such defect is not prejudicial to the 
veteran, given the completely favorable disposition of the 
appeal.  Bernard, 4 Vet. App. at 392-94.

 
ORDER

As new and material evidence has been received, the claim for 
service connection for generalized seizure disorder is 
reopened.  

Service connection for generalized seizure disorder by way of 
aggravation is granted.    

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


